DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 19-21 are allowed.
Claims 11-12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “: further comprising a sensor array configured to receive light from the optical depolarization layer along a second optical path, wherein the received light is used for determining physiological information of a user” including the remaining limitations.
Examiner Note: As claimed above, the configuration would require an optical retarder for the depolarization layer; Yuki uses a diffuser.
Regarding Claim 12, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 12, and specifically comprising the limitation of “wherein the optical depolarization layer has a retardance of greater than 8000 nanometers” including the remaining limitations.
.  Examiner Note: “Super retarders” are known in the Prior Art but none was found greater than 8000 nanometers that could be used in a relevant configuration.
Regarding Claim 14, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 14, and specifically comprising the limitation of “wherein the protective layer is configured to reflect the randomly polarized light to the optical depolarization layer” including the remaining limitations  
Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of “wherein the optical depolarization layer is configured to receive reflected randomly polarized light from a finger of a user and along a second optical path” including the remaining limitations  
.  Claims 16-17 are allowable, at least, because of their dependencies on claim 15.
Regarding Claim 19, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 19, and specifically comprising the limitation of “a first optical retarder disposed in the optical path and configured to randomly polarize light; a polarizer  disposed in the optical path ; and a second optical retarder disposed in the optical path” including the remaining limitations  
.  Claims 20-21 are allowable, at least, because of their dependencies on claim 19.
Examiner Note: Yuki uses a diffuser to depolarize light not an optical retarder.
----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yuki et al (US PG Pub. No. 2022/0158141).
Regarding Claim 10, Yuki discloses, at least in figure 1:  An optical system (¶ [0012], has optical parts), comprising: a light emitting layer (2, ¶ [0239]) configured to emit light (L1) toward a polarizing layer (4, ¶ [0243]) along a first optical path (see fig. 1); the polarizing layer (4) configured to polarize light (it is a polarizer) and transmit the polarized light (L1) toward an optical depolarization layer (5, ¶ [0244], diffuser) along the first optical path (of L1); and the optical depolarization layer (5) configured to randomly polarize (applicant recites in ¶ [0026] of specification that this term is interchangeable with depolarization which is what a diffuser does, see ¶ [0039] of spec) the received polarized light (L1) and transmit the randomly polarized light toward at least a protective layer (9,¶ [0249])  along the first optical path (of L1).  
Regarding Claim 13, Yuki discloses in figure 1: further comprising an optical retardance layer (3, ¼ wave plate, ¶ [0243]) disposed between the light emitting layer (2) and the polarizing layer (4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yuki (141) in view of Han et al (US PG Pub. No. 2010/0302185).
Regarding Claim 18, Yuki fails to disclose:  wherein the optical depolarization layer is at least one of polyethylene terephthalate (PET) or polyethylene naphthalate (PEN).  
Han teaches using PET as the material for a diffuser (¶ [0060](Yuki’s depolarizer is a diffuser).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PET as the material for the depolarization layer (diffuser) of Yuki, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
-------------------------------------------------------------------------------------------------
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879